TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 6, 2014



                                    NO. 03-12-00501-CR


                                   Steven Keller, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.